Title: From George Washington to David Humphreys, 8 March 1787
From: Washington, George
To: Humphreys, David



My Dear Humphreys,
Mount Vernon March 8th 1787

Colo. Wadsworth, as I informed you in my last, presented me your obliging favor of the 30th of January and the Post since has handed me the subsequent one of the 11th Ulto.
My sentiments, respecting the inexpediency of my attending the proposed Convention of the States in Philadelphia remain the same as when I wrote you last, tho’ Congress I am informed are about to remove one of the objections by their recommendation of this Convention[.] I am still indirectly, and delicately pressed by many to attend this meeting; and a thought has run thro’ my mind of late attended with more embarrassment than any former one. It is whether my not doing it will not be considered

as an implied derelection to Republicansm. nay more, whether (however injurious the imputation) it may not be ascribed to other motives. my wish is I confess to see this convention tried; after which if the present form is not made efficient, conviction of the propriety of a change will pervade all ranks and many be effected by peace. till then, however necessary it may appear to the more descerning part of the community, my opinion is, that it cannot be accomplished without great Contention and much confusion for reasons too obvious to ennumarate. It is one of evils perhaps not the smallest, of democratical Governments that the People must feel before they will see or act under this view of matters. and not doubting but you have heard the sentiments of many respectable charractors since the date of your letter of the 20th of Jany on this subject & perhaps since the business has been moved in Congress of the propriety or impropriety of my attendance let me pray you my dear Sir, to give me Confidentially the public opinion & expectation as fair as it has come to your knowledge of what it is supposed. I will or ought to do on this occasion. you will readily see the necessity of my receiving it soon, if it is to have an operation contrary to the former because my communications to the Executive of this State are not considered as definitive I must make these so shortly.
I congratulate you on the favourable Issue to the exertions of the Government of Massachusetts to quell the insurrection which at one period assumed an appearance of being formidable. you have the best wishes of everyone in this family; possess the sincere regard and Friendship of Dr Sir, yr affect. Hble Servant

G. Washington.

